 
Exhibit 10.10

 
Equity Acquisition Option Agreement
 
This Equity Acquisition Option Agreement (“this Agreement”) is concluded by
Parties in Beijing on Nov. 16, 2010.
 
 
Party A: Detian Yu Biotechnology (Beijing) Co. Limited
Address: A-807 North Star Century Center, 8 Beichen West Road, Chaoyang
District, Beijing
 
Party B: Tian Wenjun
Identity Card No.: 142401197309042739
Domicile: Room 201, Department 3, Building 4, 113 Yingbin Street, Yuci District,
Jinzhong Municipality, Shanxi Province
 
Party C: Hao Jianming
Identity Card No.: 14240119740912343X
Domicile: 16D, Building B3, Balmoral Garden, Futian District, Shenzhen
Municipality, Guangdong Province
 
Party D: Yang Jianhui
Identity Card No.: 510321196401111437
Domicile: No. Fu 6, Department 4, Building 9, Tongziao, Ziliujing District,
Zigong Municipality, Sichan Province
 
Party E: Zhou Jianbin
Identity Card No.: 110108196812105473
Domicile: Room 3-2, Unit 1, Building 5, Wanshouqiao 2nd Village, Nan’an
District, Chongqing Municipality
 
Party F: Ren Li
Identity Card No.: 130502196302201518
Domicile: Room 402, Department 4, Building 1, 8 Huaping Alley, Qiaodong
District, Shijiazhuang, Hebei Province
 
Party G: Ren Yongqing
Identity Card No.: 14240119811206551X
Domicile: Liyan Village, Dongzhao Township, Yuci District, Jinzhong
Municipality, Shanxi Province
 
Party H: Zhang Junde
Identity Card No.: 14240119711122481X
Domicile: 44 Huayuan Road, Yuci District, Jinzhong Municipality, Shanxi Province
 
Party I: Wang Tao
Identity Card No.: 51030419710214152X
Domicile: Room 9, Department 2, Building 29, 275 Jinshan Road, Fhushi Town,
Sichuan Province
 


 
1

--------------------------------------------------------------------------------

 

 
In view of
 
1.
Beijing Jundaqianyuan Investment Management Co., Ltd. (hereinafter referred to
as "Jundaqianyuan") is a limited liability company established under the law of
the People’s Republic of China, whose registered address is: Room A0808,
Building 2, Courtyard 8, Beichenxi Road, Chaoyang District, Beijing)

 
2.
Party B，Party C，Party D，Party E，Party F，Party G，Party H and Party I respectively
own 34%, 33%, 10.2%, 10%, 5%, 3%, 3%和1.8% of the equity intrests (“underlying
equity interest”) in Jundaqianyuan as of the signing date of this Agreement.

 
3.
Party B，Party C，Party D，Party E，Party F，Party G，Party H and Party I intend to
grant a right to make Party A or its designated third party to purchase part of
or all the equity interests in Jundaqianyuan from Party B, Party C, Party D,
Party E, Party F, Party G, Party H and/or Party I (“Equity Acquisition Option”)
permitted by applicable  laws of the People’s Republic of China as it deems
appropriate.

 
For this purpose, the Parties to this Agreement achieved the following agreement
through friendly consultation:
 
1
Granting Equity Acquisition Option
Party B, Party C, Party D, Party E, Party F, Party G, Party H and Party I hereby
irrevocably grant Party A the following rights:

 
1.1
At any time within 10 years from the effective date of this Agreement (hereafter
referred as to Exercise Period) and on the premise that the following activities
are permitted by applicable PRC laws and regulations, Party A or the third party
designated by Party A has an option to purchase part of or all the equity
interests in Jundaqianyuan from Party B, Party C, Party D, Party E, Party F,
Party G, Party H and/or Party I in the exercise price or corresponding ratio of
exercise price subject to the provisions and conditions in this Agreement. Party
B, Party C, Party D, Party E, Party F, Party G, Party H and Party I agree to
sign equity transfer agreements (“Equity Transfer Agreement”) in the format
listed in annex I of this Agreement with Party A or the third party designated
by Party A at that time. When the Chinese law or the competent authority makes
modification and/or supplement for Equity Transfer Agreement, the Parties will
use all reasonable efforts to promote the achievement, execution and performance
of the Equity Transfer Agreement to achieve the purpose of this Agreement,
including but not limited to modification and/or supplement consistent with the
premise of this Agreement.

 
1.2
At any time within the vesting period and on the premise that the following
activities are permitted by applicable laws of the People’s Republic of China
and regulations, Party A has the right to request Party B, Party C, Party D,
Party E, Party F, Party G, Party H and Party I to transfer part of or all the
underlying equity interests to Party A or the third party designated by Party A
at the exercise price.

 
1.3
In the vesting period, Party A or the third party designated by Party A is
entitled to exercise its equity acquisition option under this Agreement in
fraction with unlimited fractions until all the underlying equity interest is
transferred to Party A or the third party designated by Party A.

 
1.4
Permitted by law, after Party A issues the exercise notice (see Article 4.1) ,
Party B, Party C, Party D, Party E, Party F, Party G, Party H and Party I shall
unconditionally execute the above procedure and transfer part of or all the
underlying equity interests to Party A or the third party designated by Party A,
and execute the necessary approval, license, registration, filing and other
procedures with Party A.

 
 
2

--------------------------------------------------------------------------------

 
 
 
1.5
In the vesting period, if Party B, Party C, Party D, Party E, Party F, Party G,
Party H and / or Party I continuing to hold all or part of the underlying equity
interest is in violation of laws and administrative regulations, Party B, Party
C, Party D, Party E, Party F, Party G, Party H and / or Party I shall
immediately give written notice to Party A and explain the specific reason. In
this case, Party A will: ( 1) immediately exercise its rights in accordance with
Article 4.1 of this Agreement; or (2) specify the appropriate third party to
purchase all or the corresponding part of the underlying equity interests from
Party B, Party C, Party D, Party E, Party F, Party G, Party H and / or Party I
at the exercise price.

 
2
Equity Acquisition Option Consideration
 
The consideration for the equity acquisition option is RMB 80,000,000 subject to
this Agreement.

 
3
Confirmation of Other Shareholders
 
When Party A exercises its option, Party B, Party C, Party D, Party E, Party F,
Party G, Party H and/or Party I shall ensure that the other shareholders (if
any) will approve such equity transfer under this Agreement and waive the right
of preemption of the targeted equity.

 
4
Exercise

 
4.1
In the vesting period, and on the premise that the following activities are
permitted by applicable laws of the People’s Republic of China and regulations,
Party A may issue an exercise notice ("Exercise Notice") to Party B, Party C,
Party D, Party E, Party F, Party G, Party H and / or Party I, requiring to
exercise the equity acquisition option under this Agreement and purchase all or
part of the underlying equity interests from Party B, Party C, Party D, Party E,
Party F, Party G, Party H and / or Party I or requiring to transfer the
underlying equity interests to the third party designated by Party A  .

 
4.2
Once Party B, Party C, Party D, Party E, Party F, Party G, Party H and / or
Party I receives the exercise notice issued in accordance with Article 4.1
hereabove, Party B, Party C, Party D, Party E, Party F, Party G, Party H and /
or Party I shall immediately:

 
4.2.1
as required by the exercise notice and in accordance with the format listed in
annex I of this Agreement, sign an equity transfer agreement with Party A and /
or any third party;

 
4.2.2
as required by the Equity Transfer Agreement, modify the Articles of Association
of Jundaqianyuan with Party A and / or the third party designated by Party A and
other Jundaqianyuan shareholders at that time;

 
4.2.3
prompt shareholders’ meeting of Jundaqianyuan to approve the equity transfer
under such exercise and the shareholders’ meeting resolution modifying the
Articles of Association of Jundaqianyuan;

 
4.2.4
together with Party A and / or any third party designated by Party A and all the
other Jundaqianyuan shareholders (if any), prompt Jundaqianyuan to submit the
Equity Transfer Agreement and the modification of the Articles of Association of
Jundaqianyuan to examining and approving authorities and / or registration
authorities, and assist in obtaining the necessary approval and / or record; and

 
4.2.5
handle all other necessary matters for the completion of the equity transfer.

 
5
Exercise Price
 
The Parties agree that the prices for Party A to purchase the targeted equity
from Party B, Party C, Party D, Party E, Party F, Party G, Party H and Party I
are RMB 27,200,000, RMB 26,400,000, RMB 8,160,000, RMB 8,000,000, RMB 4,000,000,
RMB 2,400,000, RMB 2,400,000 and RMB 1,440,000 respectively (hereafter referred
as to Exercise Price). In case that Party A only purchase party of the targeted
equity, the price shall fixed according to the relevant ratio of Exercise Price.

 
 
3

--------------------------------------------------------------------------------

 
 
 
6
Jundaqianyuan’s Termination
 
Party B, Party C, Party D, Party E, Party F, Party G, Party H and Party I
further promise that they will not take any action that might lead to
Jundaqianyuan's termination arising from bankruptcy, disband or being ordered to
terminate.

 
7
Representations and Warranties of Party B, Party C, Party D, Party E, Party F,
Party G, Party H, and Party I
 
Party B, Party C, Party D, Party E, Party F, Party G, Party H and Party I
represent and warrant to Party A, as of  the effective date of this Agreement
until all the underlying equity interest is transferred to Party A:

 
7.1
they are Chinese citizens with the full capacity for civil conduct.

 
7.2
they have the power to sign this Agreement and to comply with the obligations
under the Agreement.

 
7.3
they have the valid authorization to sign this Agreement, to comply with the
obligations under the Agreement and to make them executable.

 
7.4
their obligations under this Agreement is valid, binding and enforceable in
accordance with the terms.

 
7.5
the signing of this agreement does not violate laws, decrees or administrative
regulations, or any obligation or commitment that restricts us or any assets of
us.

 
7.6
they have not performed activities that violate laws, decrees or administrative
regulations, official directives, contracts, commitments or obligations which
have or will have a substantial adverse impact on us or assets owned by us.

 
7.7
Party B, Party C, Party D, Party E, Party F, Party G, Party H, and Party I
legally hold the underlying equity interest.

 
7.8
Party B, Party C, Party D, Party E, Party F, Party G, Party H and Party I have
strictly abided by the obligations set forth in the Articles of Association of
Jundaqianyuan, shall not be subject to anything that might affect the legal
status of Party B, Party C, Party D, Party E, Party F, Party G, Party H and
Party I as the Jundaqianyuan shareholders, nor is there anything that might
affect the exercise of equity acquisition option under this Agreement by Party
A.

 
7.9
In addition to the equity pledge agreed by Party A, no security interest of any
form and no detainment is set on any underlying equity interest held by Party B,
Party C, Party D, Party E, Party F, Party G, Party H and Party I, nor is there
any dispute, litigation, arbitration or any other form of administrative,
judicial compulsory measures against that equity interest, and no one can make
any claim to such equity interest.

 
7.10
Party B, Party C, Party D, Party E, Party F, Party G, Party H and Party I has
disclosed to Party A all the data or information that might have a substantial
adverse impact on the capacities of Party B, Party C, Party D, Party E, Party F,
Party G, Party H and Party I in fulfilling their obligations under this
Agreement or have a substantial adverse impact on the wish of Party A to enter
into this Agreement.

 
8
Party B, Party C, Party D, Party E, Party F, Party G, Party H, and Party I
further promise
 

 
 
Party B, Party C, Party D, Party E, Party F, Party G, Party H, and Party I
promise to Party A,

 
8.1
In the valid period of this Agreement, they must take all necessary measures to
ensure that Junaqianyuan can obtain all the business licenses and keep all the
business licenses sustained and effective at all times.

 
8.2
In the valid period of this Agreement, without Party A’s prior written consent,

 
8.2.1
Party B, Party C, Party D, Party E, Party F, Party G, Party H and Party I shall
not transfer or by any other means dispose of any underlying equity interest or
set any security interest or other third party rights on any underlying equity
interest;

 
8.2.2
Party B, Party C, Party D, Party E, Party F, Party G, Party H and Party I shall
not agree with the increase or decrease in registered capital of
Jundaqianyuan  in, or increase or decrease of the existing shareholders;

 
 
 
4

--------------------------------------------------------------------------------

 
 
8.2.3
Party B, Party C, Party D, Party E, Party F, Party G, Party H and Party I shall
not dispose of or cause the management of Jundaqianyuan to dispose of any
Jundaqianyuan assets (unless occurring in the normal course of business);

 
8.2.4
Party B, Party C, Party D, Party E, Party F, Party G, Party H and Party I shall
not terminate or cause the management of Jundaqianyuan to terminate major
agreements entered into by Jundaqianyuan (such major agreement shall be
determined at the discretion of Party A), or enter into any other agreement
conflicting with the existing major agreement;

 
8.2.5
Party B, Party C, Party D, Party E, Party F, Party G, Party H and Party I shall
not appoint or remove any executive director or board member (if any),
supervisor of Jundaqianyuan, or other management officers that shall be
appointed and removed by the existing shareholders;

 
8.2.6
Except under the mandatory provisions of law, Party B, Party C, Party D, Party
E, Party F, Party G, Party H and Party I shall not agree to allocate and
actually issue any distributable profits, bonuses or dividends of Jundaqianyuan
without prior consent of Party A;

 
8.2.7
Except under the mandatory provisions of law, Party B, Party C, Party D, Party
E, Party F, Party G, Party H and Party I shall not agree to modify the Articles
of Association of Jundaqianyuan.

 
9
Confidentiality
 
Without the prior consent of the Parties, any party to this Agreement shall be
confidential and shall not disclose to any other person the contents of this
Agreement or give comment on any of the contents of this Agreement. Unless:

 
(1)
any disclosure is made as required by law or stock exchange provisions;

 
(2)
any disclosed information is already publicly available, and it is not caused
because the breach by the disclosing party;

 
(3)
any disclosure is made to his shareholders, accountants, financial advisors,
legal advisors or other professional advisers;

 
(4)
Any disclosure is made to his party or potential buyers of his equity / assets,
other investors, debt or equity providers, but the recipient shall make
appropriate promise on confidentiality(where the transferor is not Party
A,  Party A's consent must be obtained.)

 
10
Liability for Breach of Agreement

 
10.1
The following constitute Party B, Party C, Party D, Party E, Party F, Party G,
Party H and / or Party I’s events of default:

 
10.1.1
Party B, Party C, Party D, Party E, Party F, Party G, Party H and / or Party I
are of breach of any provision set forth in this Agreement, or any
representation and warranty of Party B, Party C, Party D, Party E, Party F,
Party G, Party H and / or Party I made in this Agreement has material
misstatement or is false and incorrect;

 
10.1.2
Without Party A’s prior written consent, Party B, Party C, Party D, Party E,
Party F, Party G, Party H and / or Party I shall not transfer, otherwise assign
or dispose of any rights under this Agreement.

 
10.2
In the event of events of default or other events in Party B, Party C, Party D,
Party E, Party F, Party G, Party H and / or Party I, except the breach relief
measures required by law, Party A may also take the following measures:

 
10.2.1
On the premise that the following activities are permitted by applicable laws of
the People’s Republic of China, Party B, Party C, Party D, Party E, Party F,
Party G, Party H and / or Party I shall immediately transfer all or any part of
the underlying equity interest to Party A or any third party designated by Party
A at the exercise price;

 
10.2.2
Immediately collect the borrowing under the loan agreement signed with Party B,
Party C, Party D, Party E, Party F, Party G, Party H and / or Party I;

 
10.2.3
Party B, Party C, Party D, Party E, Party F, Party G, Party H and / or Party I
shall compensate for all direct and indirect losses, including but not limited
to: the fruits produced by underlying equity interest, all attorney’s fees,
travel expenses, investigation fees and so on paid for the purpose of
enforcement and getting relief for breach of the agreement.

 
 
 
5

--------------------------------------------------------------------------------

 
 
11
Termination of Contract

 
11.1
At any time within the vesting period, Party A may at its own discretion issue a
written notice to Party B, Party C, Party D, Party E, Party F, Party G, Party H
and / or Party I and unconditionally terminate this Agreement without taking any
responsibility.

 
11.2
At any time within the vesting period, Party B, Party C, Party D, Party E, Party
F, Party G, Party H and Party I have no right to unilaterally terminate this
Agreement.

 
12
Applicable Law and Settlement of Disputes

 
12.1
The conclusion, validity, interpretation, and performance of the contract of
this Agreement and settlement of disputes in connection therewith shall be
governed by the laws of the People’s Republic of China.

 
12.2
Any dispute in connection with this Agreement or arising from the performance of
this agreement by the Parties shall be settled first through friendly
consultation. Should the Parties fail to resolve any such dispute within sixty
(60) days after one Party givens a written notice of a dispute to the other,
either party may submit the dispute to China International Economic and Foreign
Trade Arbitration Commission for arbitration in accordance with then effective
arbitration rules in Beijing. The arbitration award shall be final and binding
on each party.

 
13
Other Matters

 
13.1
All the appendices to this Agreement shall be an integral part of this Agreement
and shall have the same legal force as this agreement.

 
13.2
Matters not covered in this Agreement shall be settled in the form of
supplementary agreements.  Any supplementary agreement reached by the parties in
writing is an integral part of this Agreement.

 
13.3
Any party to this Agreement shall not unilaterally alter this agreement. Any
changes to this Agreement shall be made by consultations between the Parties and
reach a written contract or agreement.

 
13.4
Party A’s failure to exercise or delay in exercising any rights or relief under
the Agreement shall be construed as a waiver of such rights or relief by Party
A, and will not affect Party A in exercising such rights or relief at any time
under this Agreement and / or laws and regulations.

 
13.5
Any invalid terms of this Agreement does not affect the validity of other terms
of this Agreement.

 
13.6
Party A reserves the right to be entitled to transfer all or part of the rights
under this Agreement to a third party without the consent of Party B, Party C,
丁方, Party E, Party F, Party G, Party H and Party I; but Party B, Party C, 丁方,
Party E, Party F, Party G, Party H and Party I shall not transfer any rights and
obligations under this Agreement without Party A's consent. After the rights
under this Agreement is transferred Party A and the transferee shall still
comply with the relevant obligations under this arrangement.

 
14
Text and Commencement

 
14.1
This Agreement will have eighteen (18) copies. Each party has two (2) copies and
both shall have the same legal force.

 
14.2
This Agreement goes into effect after being signed by the Parties or their
authorized representatives and as of the date the parties otherwise agree.
Regardless of whether this Agreement has any contrary provisions, any party to
this Agreement shall not request to terminate this Agreement, declare this
agreement invalid or early termination of this Agreement on the ground that this
Agreement is grossly unconscionable, or violates the principle of fairness,
trade practices or market prices, or a similar reason.

 
(No Text)
 
 
 
6

--------------------------------------------------------------------------------

 
 
This Agreement is signed by the Parties or their duly authorized representatives
on the date first above written in Beijing.
 


Party A: Detian Yu Biotechnology (Beijing) Co. Limited (Seal)
 
Signature: /s/ Authorized Person                 
Name:
Position:
 

Party B: Tian Wenjun
 
/s/ Tian Wenjun                      
 
 
Party C: Hao Jianming
 
/s/ Hao Jianming                   

 
 
Party D: Yang Jianhui
 
/s/ Yang Jianhui                    

 


Party E: Zhou Jianbin
 
/s/ Zhou Jianbin                   
 
 
Party F: Ren Li
 
/s/ Ren Li                                 


 
Party G: Ren Yongqing
 
/s/ Ren Yongqing                  

 
 
Party H: Zhang Junde
 
/s/ Zhang Junde                      


 
Party I: Wang Tao
 
/s/ Wang Tao                          



 
 
7

--------------------------------------------------------------------------------

 
 
 
Annex I: Equity Transfer Agreement
 
 
This Equity Transfer Agreement is signed by the following Parties on
______(date) in [    ].
 
(1)           [ ]
(2)           [ ]
 
In view of:

 
1.
The transferor holds [   ]% of the equity interests of Beijing Jundaqianyuan
Investment Management Co., Ltd. (hereinafter referred to as "Jundaqianyuan");

 
2.
The transferor is willing to transfer [   ]% of Jundaqianyuan equity interests
held by it to the transferee, and the transferee agrees to accept the above
equity interests.

 
For this purpose, both sides reached the following agreement on the transfer of
the above equity interest through friendly consultation:
 
Article 1 Equity Transfer and Delivery
 
1.1
Both sides to this Agreement agreed that the transferor transfers [  ]% of the
Jundaqianyuan equity interest held by it to the transferee in accordance with
the terms and conditions agreed in this Agreement. The transferee agrees to
accept the equity interest of the transferor.

 
1.2
The delivery date of the above equity interest is the date when Jundaqianyuan
completes registering the modifications with the industry and commerce
administration authorities. As of the equity interest delivery date, the [  ]%
of the Jundaqianyuan equity interest held by the transferor is held by the
transferee, the transferee is entitled to Jundaqianyuan shareholder rights and
assume shareholder obligations based on the equity interest held by it.

 
Article 2 Transfer Price
 
2.1
The parties to this Agreement agree that the price of the equity transfer is RMB
￥[  ] , and will be paid within ___ days after the signing of this Agreement.

 
Article 3 Taxes and Fees
 
Both sides should pay any applicable tax and fee and expense of them incurred by
their consultations, preparation and conclusion of this Agreement and to obtain
the necessary approval of the Agreement, including reasonable costs and expenses
of their lawyers, accountants, and other experts.
 
Article 4 Settlement of Disputes
 
Any disputes between the transferor and the transferee in connection with this
Agreement shall first be settled through friendly consultation. If the dispute
cannot be resolved within thirty (30) days of the commencement of consultation,
either party may submit the dispute to China International Economic and Foreign
Trade Arbitration Commission for arbitration in accordance with the arbitration
rules in Beijing. The arbitration award shall be final and binding on the
parties to this Agreement.
 
Article 5 Others
 
This Agreement shall be signed in Chinese and in six (6) copies. Both the
transferor and the transferee hold two copies. One original copy is submitted to
the original and commerce registration authorities of Jundaqianyuan for the
record, and the other is submitted to the public notary organization (if then
required). The copies have the same legal effect.
 
[  ]
[  ]
Authorized Representative (Signature):
 
Authorized Representative (Signature):
 
Name:
 
Name:
 

 
8

--------------------------------------------------------------------------------
